DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases which can be implied such as “[methods]….are disclosed herein”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuperman et al US 20160182672 (hereinafter Kuperman) in view of Hern et al US 20150302098 (hereinafter Hern) in further view of Kern et al US 20020059369 (hereinafter Kern).

As to claim 1, Kuperman teaches a computer-implemented method  (Figure 6A and 6B reveal methods and claims 8-9 reveal non-transitory computer readable medium that has instructions executed by a processor to implement method(s)) for efficient application programming interface (API) processing (abstract reveals method for a proxy server processing user requests. The proxy can be equivalent to an API proxy since the proxy provides an interface for services between a user device and an online server), the method comprising: 
receiving a user request for content from a client (Figure 6A, reference number 601, and paragraph 72 reveals user request is received); 
parsing the user request for content to identify one or more request portions (paragraphs 74- 75 reveal the proxy server determines/parses the request between static portion and dynamic portion, and Figure 6B, reference number 621 shows the subsequence request is divided based on static portion and dynamic portion), at least one request portion representing a request for a portion of content having a type selected from the group consisting of: public information (paragraph 75 reveals a portion of the request contain static information, paragraph 20 defines static information as public information available in a webpage that is not personalized) ; customized information(paragraph 75 reveals a portion of the request contain dynamic information, paragraph 20 defines dynamic information as target/customized information available in a webpage that is personalized);
 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Cache the portion of the content based on type )][AltContent: textbox (Determine/Parse the type of the portion of content )][AltContent: arrow][AltContent: textbox (Receive a response portion of the content being request )][AltContent: arrow][AltContent: textbox (Transmit the request portion to one of the micro-server/origin server)][AltContent: arrow][AltContent: textbox (Proxy receives user request from user/client device)][AltContent: arrow]
    PNG
    media_image1.png
    437
    775
    media_image1.png
    Greyscale

Figure 6A of Kuperman
for the one or more request portion: transmitting a request portion to one of a microservices(Figure 6A, reference number 603 and paragraph 72 reveal the proxy server routes the request to the origin server, this origin server is equivalent to the microservice entity );
receiving a response portion comprising the portion of content being requested(Figure 6A, reference number 605 and paragraph 72 reveal the proxy server receives a response portion from the origin server); 
determining the type of the portion of content (Figure 6A, reference number 607 and paragraph 72 reveal the proxy server parses/determines/tag portions of the response between dynamic content and static content); and 
caching the portion of content based on the type of the portion of content (Figure 6A, reference numbers 609 and 611 and paragraph 72 reveal the proxy server cache the portion of the content based on the type of the portion of content being static or dynamic); 
combining the one or more response portions into a user response (Figure 6B, reference number 626 and paragraph 76 reveal the proxy merges/combine the one or more response content portions ); and 
sending the user response to the client (Figure 6A, reference number 613; Figure 6B, reference number 627; paragraphs 72 and 76 reveal the proxy server rends the response to the user device/client).
Kuperman does not teach processing with privacy protection ; parsing the user request for content to identify one or more request portions, at least one request portion representing a request for a portion of content having a type selected from the group consisting of: personal information; transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested; in response to determining the type of the portion of content is not personal information, caching the portion of content based on the type of the portion of content.
	Hern teaches processing with privacy protection (paragraph 63 reveals the processing of the user request involves controlled privacy); parsing the user request for content to identify one or more request portions (Figure 7, reference numbers 704, 706, and 708 and paragraph 25 reveal the search engine parses/determine the search whether it is public or private request data), at least one request portion representing a request for a portion of content having a type selected from the group consisting of: personal information (Figure 7, reference number 708 and paragraphs 194 and 196 reveal a determination is made whether the search request contains private search information).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuperman’s  method for efficient API processing with Hern’s privacy processing to provide dynamic real-time management of data requests and responses that maintains/controls privacy (paragraph 63 of Hern).
	The combination of Kuperman in view of Hern does not teach transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested; in response to determining the type of the portion of content is not personal information, caching the portion of content based on the type of the portion of content.
	Kern teaches transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested (paragraph 133 reveals data request is sent to one or more content provider/servers to provide a response on behalf of the requesting user. The one or more content providers/servers are equivalent to the plurality of microservices); in response to determining the type of the portion of content is not personal information (Figure 12, reference number 241 “Non-Sensitive summaries are pushed through a second firewall to cache server. Non-sensitive data summaries stored at cache server”, and paragraphs 164-165 reveal the data is desensitize and it is determined that there is no sensitive information by applying rules of non-sensitivity), caching the portion of content based on the type of the portion of content(Figure 12, reference number 241 “Non-Sensitive summaries are pushed through a second firewall to cache server. Non-sensitive data summaries stored at cache server”, and paragraph 165 reveal the non-sensitive data portion is stored in cache server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuperman’s  method for efficient API processing in view of Hern’s privacy processing with Kern’s teaching of caching the non-sensitive data portion of the response to enhance user security by not passing sensitive portions of user data to a user device thereby avoiding a timeout requirement  (paragraph 15 of Kern).

As to claim 2, the combination of Kuperman in view of Hern and Kern teaches further comprising: in response to determining the type of the portion of content is personal information, forgoing caching the portion of content (Kern: paragraphs 140 and 148 reveal the processing server can omit any sensitive data from the data requested by the user as well as from certain result/response and push the non-sensitive portion to cache server).

As to claim 3, the combination of Kuperman in view of Hern and Kern teaches further wherein parsing the user request for content to identify one or more request portions comprises: identifying the one or more request portions based on a tag associated with each request portion (Kuperman: paragraph 75 reveals that the proxy server determines whether a tag identifier exist for the request such as a static content identifier portion and/or a dynamic content identifier portion; Hern: paragraphs 193, 195-196 reveal the processing of the search request include identifying tags, categories of the request. The tag may be a public tag or a private tag).

As to claim 4, the combination of Kuperman in view of Hern and Kern teaches wherein parsing the user request for content to identify one or more request portions comprises: identifying the one or more request portions based on a convention associated with each request portion(Kuperman: paragraph 75 reveals that the proxy server determines whether a tag identifier exist for the request such as a static content identifier portion and/or a dynamic content identifier portion, thus a convention is used to identify the static portion and the dynamic portion; Hern: paragraphs 193, 195-196 reveal the processing of the search request include identifying tags, categories of the request. The tag may be a public tag or a private tag. Thus, the processing is based on a convention associated with the request).

As to claim 5, the combination of Kuperman in view of Hern and Kern teaches wherein caching the portion of content based on the type of the portion of content comprises: in response to determining the type of the portion of content is customized information, caching the portion of content on a limited basis (Kuperman: paragraph 72 reveals in response to determining/parsing the content of the response, and the personalized content is stored in the personalized cache. Paragraph 25 reveals the content in the personalized cache is associated with an expiration parameter).
	
	As to claim 6, Kuperman teaches a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, are configurable to cause the processor to perform operations (claims 8-9 reveal non-transitory computer readable medium that has instructions executed by a processor to implement a method) comprising:
 receiving a user request for content from a client(Figure 6A, reference number 601, and paragraph 72 reveals user request is received); 
parsing the user request for content to identify one or more request portions(paragraphs 74- 75 reveal the proxy server determines/parses the request between static portion and dynamic portion, and Figure 6B, reference number 621 shows the subsequence request is divided base on static portion and dynamic portion), at least one request portion representing a request for a portion of content having a type selected from the group consisting of: public information(paragraph 75 reveals a portion of the request contain static information, paragraph 20 defines static information as public information available in a webpage that is not personalized); customized information(paragraph 75 reveals a portion of the request contain dynamic information, paragraph 20 defines dynamic information as target/customized information available in a webpage that is personalized); 
for the one or more request portions: transmitting a request portion to one of a microservices (Figure 6A, reference number 603 and paragraph 72 reveal the proxy server routes the request to the origin server, this origin server is equivalent to the microservice entity ); 
receiving a response portion comprising the portion of content being requested(Figure 6A, reference number 605 and paragraph 72 reveal the proxy server receives a response portion from the origin server); 
determining the type of the portion of content(Figure 6A, reference number 607 and paragraph 72 reveal the proxy server parses/determines/tag portion of the response between dynamic content and static content); and 
caching the portion of content based on the type of the portion of content (Figure 6A, reference numbers 609 and 611 and paragraph 72 reveal the proxy server cache the portion of the content based on the type of the portion of content being static or dynamic); combining the one or more response portions into a user response(Figure 6B, reference number 626 and paragraph 76 reveal the proxy merges/combine the one or more response content portions ); and sending the user response to the client (Figure 6A, reference number 613; Figure 6B, reference number 627; paragraphs 72 and 76 reveal the proxy server rends the response to the user device/client). 
Kuperman does not teach parsing the user request for content to identify one or more request portions, at least one request portion representing a request for a portion of content having a type selected from the group consisting of: personal information; transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested; in response to determining the type of the portion of content is not personal information, caching the portion of content based on the type of the portion of content.
	Hern teaches parsing the user request for content to identify one or more request portions (Figure 7, reference numbers 704, 706, and 708 and paragraph 25 reveal the search engine parses/determine the search whether it is public or private request data) , at least one request portion representing a request for a portion of content having a type selected from the group consisting of: personal information (Figure 7, reference number 708 and paragraphs 194 and 196 reveal a determination is made whether the search request contains private search information).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuperman’s  method for efficient API processing with Hern’s privacy processing to provide dynamic real-time management of data requests and responses that maintains/controls privacy (paragraph 63 of Hern).
	The combination of Kuperman in view of Hern does not teach transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested; in response to determining the type of the portion of content is not personal information, caching the portion of content based on the type of the portion of content.
	Kern teaches transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested (paragraph 133 reveals data request is sent to one or more content provider/servers to provide a response on behalf of the requesting user); in response to determining the type of the portion of content is not personal information (Figure 12, reference number 241 “Non-Sensitive summaries are pushed through a second firewall to cache server. Non-sensitive data summaries stored at cache server”, and paragraphs 164-165 reveal the data is desensitize and it is determined that there is no sensitive information by applying rules of non-sensitivity), caching the portion of content based on the type of the portion of content(Figure 12, reference number 241 “Non-Sensitive summaries are pushed through a second firewall to cache server. Non-sensitive data summaries stored at cache server”, and paragraph 165 reveal the non-sensitive data portion is stored in cache server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuperman’s  method for efficient API processing in view of Hern’s privacy processing with Kern’s teaching of caching the non-sensitive data portion of the response to enhance user security by not passing sensitive portions of user data to a user device thereby avoiding a timeout requirement  (paragraph 15 of Kern).

As to claim 7, the combination of Kuperman in view of Hern and Kern teaches wherein the operations further comprise: in response to determining the type of the portion of content is personal information, forgoing caching the portion of content(Kern: paragraphs 140 and 148 reveal the processing server can omit any sensitive data from the data requested by the user as well as certain result/response and push the non-sensitive portion to cache server).

As to claim 8, the combination of Kuperman in view of Hern and Kern teaches wherein parsing the user request for content to identify one or more request portions comprises: identifying the one or more request portions based on a tag associated with each request portion (Kuperman: paragraph 75 reveals that the proxy server determines whether a tag identifier exist for the request such as a static content identifier portion and/or a dynamic content identifier portion; Hern: paragraphs 193, 195-196 reveal the processing of the search request include identifying tags, categories of the request. The tag may be a public tag or a private tag).

As to claim 9, the combination of Kuperman in view of Hern and Kern teaches wherein parsing the user request for content to identify one or more request portions comprises: identifying the one or more request portions based on a convention associated with each request portion(Kuperman: paragraph 75 reveals that the proxy server determines whether a tag identifier exist for the request such as a static content identifier portion and/or a dynamic content identifier portion, thus a convention is used to identify the static portion and the dynamic portion; Hern: paragraphs 193, 195-196 reveal the processing of the search request include identifying tags, categories of the request. The tag may be a public tag or a private tag. Thus, the processing is based on a convention associated with the request).

As to claim 10, the combination of Kuperman in view of Hern and Kern teaches wherein caching the portion of content based on the type of the portion of content comprises: in response to determining the type of the portion of content is customized information, caching the portion of content on a limited basis (Kuperman: paragraph 72 reveals in response to determining/parsing the content of the response, and the personalized content is stored in the personalized cache. Paragraph 25 reveals the content in the personalized cache is associated with an expiration parameter).

As to claim 11, Kuperman teaches an apparatus (Figure 3 illustrates architecture of embodiments of the system that executes the method) comprising: 
a processor (Figure 3, reference number 302 “Processor”); and 
a non-transitory machine-readable storage medium  (Figure 3, reference number 322 “Machine Readable Medium”) that provides instructions that, if executed by a processor, are configurable to cause the processor to perform operations(claims 8-9 reveal non-transitory computer readable medium that has instructions executed by a processor to implement a method) comprising: 
receiving a user request for content from a client(Figure 6A, reference number 601, and paragraph 72 reveals user request is received);
 parsing the user request for content to identify one or more request portions(paragraphs 74- 75 reveal the proxy server determines/parses the request between static portion and dynamic portion, and Figure 6B, reference number 621 shows the subsequence request is divided base on static portion and dynamic portion), at least one request portion representing a request for a portion of content having a type selected from the group consisting of: public information(paragraph 75 reveals a portion of the request contain static information, paragraph 20 defines static information as public information available in a webpage that is not personalized); customized information(paragraph 75 reveals a portion of the request contain dynamic information, paragraph 20 defines dynamic information as target/customized information available in a webpage that is personalized); 
for the one or more request portions: transmitting a request portion to one of a microservices(Figure 6A, reference number 603 and paragraph 72 reveal the proxy server routes the request to the origin server, this origin server is equivalent to the microservice entity );
 receiving a response portion comprising the portion of content being requested(Figure 6A, reference number 605 and paragraph 72 reveal the proxy server receives a response portion from the origin server); 
determining the type of the portion of content(Figure 6A, reference number 607 and paragraph 72 reveal the proxy server parses/determines/tag portions of the response between dynamic content and static content); and
caching the portion of content based on the type of the portion of content(Figure 6A, reference numbers 609 and 611 and paragraph 72 reveal the proxy server cache the portion of the content based on the type of the portion of content being static or dynamic); 
combining the one or more response portions into a user response(Figure 6B, reference number 626 and paragraph 76 reveal the proxy merges/combine the one or more response content portions ); and sending the user response to the client(Figure 6A, reference number 613; Figure 6B, reference number 627; paragraphs 72 and 76 reveal the proxy server rends the response to the user device/client).
Kuperman does not teach parsing the user request for content to identify one or more request portions, at least one request portion representing a request for a portion of content having a type selected from the group consisting of: personal information; transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested; in response to determining the type of the portion of content is not personal information, caching the portion of content based on the type of the portion of content.
	Hern teaches parsing the user request for content to identify one or more request portions (Figure 7, reference numbers 704, 706, and 708 and paragraph 25 reveal the search engine parses/determine the search whether it is public or private request data), at least one request portion representing a request for a portion of content having a type selected from the group consisting of: personal information (Figure 7, reference number 708 and paragraphs 194 and 196 reveal a determination is made whether the search request contains private search information).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuperman’s  method for efficient API processing with Hern’s privacy processing to provide dynamic real-time management of data requests and responses that maintains/controls privacy (paragraph 63 of Hern).
	The combination of Kuperman in view of Hern does not teach transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested; in response to determining the type of the portion of content is not personal information, caching the portion of content based on the type of the portion of content.
	Kern teaches transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested (paragraph 133 reveals data request is sent to one or more content provider/servers to provide a response on behalf of the requesting user); in response to determining the type of the portion of content is not personal information (Figure 12, reference number 241 “Non-Sensitive summaries are pushed through a second firewall to cache server. Non-sensitive data summaries stored at cache server”, and paragraphs 164-165 reveal the data is desensitize and it is determined that there is no sensitive information by applying rules of non-sensitivity), caching the portion of content based on the type of the portion of content(Figure 12, reference number 241 “Non-Sensitive summaries are pushed through a second firewall to cache server. Non-sensitive data summaries stored at cache server”, and paragraph 165 reveals the non-sensitive data portion is stored in cache server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuperman’s  method for efficient API processing in view of Hern’s privacy processing with Kern’s teaching of caching the non-sensitive data portion of the response to enhance user security by not passing sensitive portions of user data to a user device thereby avoiding a timeout requirement  (paragraph 15 of Kern).

As to claim 12, the combination of Kuperman in view of Hern and Kern teaches wherein the operations further comprise: in response to determining the type of the portion of content is personal information, forgoing caching the portion of content(Kern: paragraphs 140 and 148 reveals the processing server can omit any sensitive data from the data requested by the user as well as certain result/response and push the non-sensitive portion to cache server).

As to claim 13, the combination of Kuperman in view of Hern and Kern teaches wherein parsing the user request for content to identify one or more request portions comprises: identifying the one or more request portions based on a tag associated with each request portion(Kuperman: paragraph 75 reveals that the proxy server determines whether a tag identifier exist for the request such as a static content identifier portion and/or a dynamic content identifier portion; Hern: paragraphs 193, 195-196 reveal the processing of the search request include identifying tags, categories of the request. The tag may be a public tag or a private tag).

As to claim 14, the combination of Kuperman in view of Hern and Kern teaches wherein parsing the user request for content to identify one or more request portions comprises: identifying the one or more request portions based on a convention associated with each request portion(Kuperman: paragraph 75 reveals that the proxy server determines whether a tag identifier exist for the request such as a static content identifier portion and/or a dynamic content identifier portion, thus a convention is used to identify the static portion and the dynamic portion; Hern: paragraphs 193, 195-196 reveal the processing of the search request include identifying tags, categories of the request. The tag may be a public tag or a private tag. Thus, the processing is based on a convention associated with the request).

As to claim 15, the combination of Kuperman in view of Hern and Kern teaches wherein caching the portion of content based on the type of the portion of content comprises: in response to determining the type of the portion of content is customized information, caching the portion of content on a limited basis(Kuperman: paragraph 72 reveals in response to determining/parsing the content of the response, and the personalized content is stored in the personalized cache. Paragraph 25 reveals the content in the personalized cache is associated with an expiration parameter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chapman US 8688702 (hereinafter Chapman).

Chapman teaches receiving a user request for content from a client (Figure 4, reference number 402 “Receive search request”); parsing the user request for content to identify one or more request portions, (Figure 4, reference number 406 “Split dynamic and static clauses”): transmitting a request portion to one of a plurality of microservices based on the type of the portion of content being requested (column 8 lines 15-20 and lines 30-40) ; receiving a response portion comprising the portion of content being requested (Figure 4, reference number 418 “Retrieve search results” and column 8 lines 15-20 and lines 30-40) ; combining the one or more response portions into a user response (Figure 4, reference number 424 “Merge search results”); and sending the user response to the client (Figure 4, reference number 426 “Return results”) as recited in claims 1, 6, and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437